DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.
 

Priority
The examiner notes that support for all the current pending claims can be found in parent application 12/080,202 and as such all current pending claims have an effective filing date of April 1, 2008. 


Response to Arguments
In view of applicant’s reply, the specification and drawing objections are withdrawn. 
The examiner notes that “guide and advancement structure” is treated under 112(f) as the term is a generic term with no pre-defined structure associated with it. 
The previous double patenting rejections have been withdrawn in view of applicant’s filing of a terminal disclaimer. 
Applicant’s arguments with respect to claim(s) 1-3, 5-17, 20-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that the prior art was reinterpreted in view of applicant’s arguments. The examiner makes clear that the retainer and capture portion (of the shank), and support surface (of the receiver) of Sasing is replaced/substituted with the retainer and capture portion (of the shank), and support surface (of the receiver) of Jackson ‘240. 
Applicant is welcomed to contact the examiner if he/she has any questions.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitation of claim 3 was not disclosed in the original specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “guide and advancement structure” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.








Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sasing US 7,306,606 in view of Jackson US 2006/0200136 (‘136) and Jackson US 2006/0149240 (‘240). 
Regarding Claim 1, Sasing discloses a pivotal bone anchor assembly (Fig 2) configured for implantation in a bone of a patient about a guide wire with a drive tool, and for securing a fixation rod to the bone with a closure configured to apply a downwardly-directed force to lock the assembly, the pivotal bone anchor assembly comprising: 
a shank (Fig 3a) comprising a longitudinal axis (Fig 3a), a capture portion at an upper end (Fig 3b, see Fig below), an anchor portion (lower tip portion, Fig 3a) opposite the capture portion configured for fixation to the bone (Fig 3a), and a neck portion extending between the capture portion and the anchor portion (see Fig below), the capture portion including an upwardly-opening drive socket (#11) configured to mate with the drive tool (Col 5 lines 20-25), an upward-facing top surface surrounding the drive socket (see Fig below where the top surface appears to be flat/planar), an upper outer curved surface (#10, Col 5 line 22) extending downward from the top surface (Fig below, Fig 3b), and a lower outer curved surface (#12) extending upward and outwardly from the neck portion (see fig below); 

    PNG
    media_image1.png
    532
    897
    media_image1.png
    Greyscale

a receiver (#4) comprising a base portion defining a central bore centered about a vertical centerline axis (see Fig below, the central bore perpendicular to the channel and extending through the receiver)  and an upper portion integral with the base portion (see Fig below) defining a channel configured to receive the fixation rod (see Fig below, Fig 9a, channel for rod #60), the central bore communicating with a bottom of the receiver through a lower opening and extending upward through the channel to a top of the receiver (see Fig below), the central bore including a support surface adjacent the lower opening (see Fig below) and a guide and advancement structure (#27) adjacent a top of the receiver configured to mate with the closure (#5, Col 6 lines 43-46), and 

    PNG
    media_image2.png
    689
    903
    media_image2.png
    Greyscale

a retainer (#2)  configured for positioning within the central bore of the receiver prior to the capture portion of the shank (Fig 7a-8b), the retainer having an outer surface configured to engage the support surface of the receiver (Fig 8a-8b) and an inner surface configured to capture and hold the capture portion of the shank within the central bore of the receiver so as to prevent the shank from exiting the receiver through the lower opening (Fig 8a-8b, Col 8 lines 26 to Col 9 line 13), 
wherein the capture portion of the shank is configured for uploading into the central bore of the receiver through the lower opening with the shank extending downward through the lower opening (as seen in Fig 8b), and with the shank being pivotal with respect to the receiver prior to securing the fixation rod within the channel with the closure (Col 9 lines 1-13).

Regarding Claim 7, Sasing discloses the channel of the receiver further comprises an upwardly-open channel defined by interior surfaces of a pair of upright arms extending upwardly from the base portion of the receiver (see Fig below). 

    PNG
    media_image3.png
    525
    683
    media_image3.png
    Greyscale


Regarding Claim 8, Sasing discloses the guide and advancement structure of the central bore of the receiver further comprises a helically wound guide and advancement structure (threads #27). 

Regarding Claim 9, Sasing discloses further comprising an insert (#3, Fig 5a-5b) positionable within the central bore of the receiver (Fig 8a-8b) having an upper surface (#19) configured to receive the fixation rod (Fig 9a), a lower surface (#18) configured to transfer the downwardly-directed force applied by the closure to the upper outer curved surface of the capture structure to lock the assembly (Col 9 lines 25-45), and a central aperture (#21) configured to provide access to the drive socket for the drive tool (Fig 8a-8b). 


Regarding Claim 11, Sasing discloses the insert is configured to be top loaded into the receiver (Fig 4, insert #3 can be maneuvered such that it can be top loaded into the receiver and be partially located in the receiver). 

Regarding Claim 12, Sasing discloses further comprising the fixation rod (#60) and the closure (#5), wherein the closure is configured for positioning within the channel of the receiver above the fixation rod and in engagement with the guide and advancement structure to apply the downwardly-directed force towards a top of the fixation rod, so as to frictionally lock the shank in a fixed position relative to the receiver (Fig 9a-9b, Col 9 lines 30-45). 

Regarding Claim 13, Sasing discloses the upper outer curved surface of the capture portion is configured to receive the downwardly-directed force applied towards the top of the fixation rod by the closure to frictionally lock the shank relative to the receiver (Fig 9a-9b, Col 9 lines 30-45).
Sasing discloses that the top surface appears to be planar and extending perpendicular to the longitudinal axis (see Fig 3a-3b above) but does not explicitly disclose the an upward-facing top surface is planar and perpendicular to the longitudinal axis, the shank including an axial bore centered about the longitudinal axis and extending distally from the drive socket to a distal tip of the anchor portion and configured to receive the guide wire. Sasing discloses the retainer (#2) helps to retain the shank (Fig 3a, see Fig above) in the receiver (#4)(Col 9 lines 1-10) and is spherical in shape (Col 5 lines 55-62) to allow for polyaxial movement with respect to the receiver (Col 9 lines 10-13) but does not disclose the retainer comprising at least two discrete retainer parts.
Jackson ‘136 discloses a similar shank (Fig 5-7) with an upper capture portion  having an upwardly-opening drive socket (#44) configured to mate with the drive tool (paragraph 50), an upward-facing planar top surface (#38) perpendicular a the longitudinal axis of the shank (paragraph 48 where it is obvious that “substantially perpendicular” would encompass perpendicular) and surrounding the drive socket (Fig 1, 7), the shank including an axial bore (#49) centered about the longitudinal axis and extending distally from the drive socket to a distal tip of the anchor portion and configured to receive a guide wire (paragraph 51), the guide wire providing a guide for insertion of the shank into the vertebra (paragraph 51).
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify to top surface of Sasing to be a planar surface perpendicular to the longitudinal axis in view of Jackson ‘136 because this is a known configuration for a top surface that surrounds a drive socket. It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Sasing to include an axial bore configured to receive a guide wire in view of Jackson ‘136 because  the guide wire provides a guide for insertion of the shank into the vertebra.
Jackson ‘240 discloses a similar device with  a shank (#304) with a capture structure (#308), a receiver comprising a base portion defining a central bore centered about a vertical centerline axis and an upper portion integral with the base portion defining a channel configured to receive the fixation rod, the central bore communicating with a bottom of the receiver through a lower opening and extending upward through the channel to a top of the receiver, the central bore including a support surface adjacent the lower opening and a guide and advancement structure adjacent a top of the receiver configured to mate with the closure (see Fig below), and 

    PNG
    media_image4.png
    704
    1023
    media_image4.png
    Greyscale


a retainer (#312, Fig 29-31) comprising at least two discrete retainer parts (#360, #362)  configured for positioning within the central bore of the receiver prior to the capture portion of the shank (fig 33), each of the retainer parts having an outer surface configured to engage the support surface of the receiver (Fig 36) and an inner surface configured to capture and hold the capture portion of the shank within the central bore of the receiver (Fig 36) so as to prevent the shank from exiting the receiver through the lower opening (Fig 36), wherein the capture portion of the shank is configured for uploading into the central bore of the receiver through the lower opening (as seen in Fig 33-36) with the shank being pivotal with respect to the receiver prior to securing the fixation rod within the channel with the closure (paragraph 131), the retainer (#312) also retaining the shank (#304) to the receiver (#4) (paragraph 131, Figs 34-36) and also having a spherical outer surface (paragraph 124) that allows for polyaxial movement with respect to the receiver (paragraph 131).
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to replace/substitute the retainer and capture portion (of the shank), and support surface (of the receiver) of Sasing with the retainer and capture portion (of the shank), and support surface (of the receiver) of Jackson ‘240 such that the retainer is made up of two distinct retainer parts, because this provides a known alternative configuration to retain a shank that is bottom loaded onto a receiver and provide for polyaxial movement.   

Regarding Claim 2, Sasing as modified discloses wherein the support surface of the receiver is a curved seating surface (see Fig 7b in Sassing, see also annotated fig above of Jackson ‘240) configured for slidable engagement with the lower outer curved surface of the capture portion prior to locking the assembly with the closure (Fig 8a-8b in Sassing and Fig 36 in Jackson ‘240, indirect engagement, where the retainer provides for polyaxial movement/sliding with the curved seating surface and the retainer surrounds the lower outer curved surface of the capture portion)(the examiner notes that applicant is not claiming a “direct” engagement).

Regarding Claim 3,  Sasing as modified discloses  wherein the anchor portion of the shank is configured for implantation in the bone about the guide wire with the drive tool after the capture portion of the shank has been captured within the central bore of the receiver by the retainer (the examiner notes that with the modification in view of Jackson ‘136, there is axial bore for a guide wire and the drive tool is functionally recited, wherein with the bone anchor assembly assembled, one can implant the assembly along a guide wire with a drive tool having a cannulation). 


Regarding Claim 5,  Sasing as modified discloses  the upward-facing planar top surface includes a circular outer edge (Fig 3b in Sasing, a circular edge would lead into upper outer curved surface #10). 

Regarding Claim 6,  Sasing as modified discloses  the drive socket further comprises an internal drive aperture with internal sidewalls extending downward from an opening at a top end of the capture portion to a lower tool abutment surface, and wherein the axial bore of the shank further comprises an upper opening at the lower tool abutment surface of the internal drive aperture (Col 5 lines 20-25 in Sasing where the drive socket is hexagonal, paragraph 50, Jackson ‘136 also has the drive socket as being hexagonal, and see Fig below, where with the modification of Jackson ‘136, see below where the drive socket and axial bore would have the configuration being claimed). 

    PNG
    media_image5.png
    613
    807
    media_image5.png
    Greyscale


Regarding Claim 10, Sasing as modified discloses after the capture portion of the shank and the insert are positioned in the central bore of the receiver, the planar top surface on the capture portion is configured to remain spaced apart from the lower surface of the insert so as to not directly receive the downwardly-directed force applied by the closure to lock the assembly (Sasing, Col 9 lines 25-45 lower surface #18 engages the upper outer curved surface #10 and not the top surface and as such the top surface is spaced from the lower surface). 


Claims 14-17, 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sasing US 7,306,606 in view of Jackson US 2006/0200136 (‘136) and Jackson US 2006/0149240 (‘240). 
Regarding Claim 14, Sasing discloses a pivotal bone anchor assembly (Fig 2( configured for implantation in a bone of a patient about a guide wire with a drive tool, and for securing a fixation rod to the bone with a closure configured to apply a downwardly-directed force to lock the assembly, the pivotal bone anchor assembly comprising: 
a shank (Fig 3a) comprising a longitudinal axis (fig 3a), a capture portion at an upper end (Fig 3b, see Fig below), an anchor portion (lower tip portion, Fig 3a) opposite the capture portion configured for fixation to the bone, and a neck portion (see Fig below) extending between the capture portion and the anchor portion, the capture portion including an upwardly-opening drive socket (#11) configured to mate with the drive tool (Col 5 lines 20-25), an upward-facing top surface surrounding the drive socket (see Fig below), an upper outer curved surface (#10, Col 5 lines 22) extending downward from the top surface (see Fig below, Fig 3b), and a lower outer curved surface (#12) extending upward from the neck portion (see Fig below); 

    PNG
    media_image1.png
    532
    897
    media_image1.png
    Greyscale

 a receiver (#4) comprising a base portion defining a central bore centered about a vertical centerline axis (see Fig below, the central bore perpendicular to the channel and extending through the receiver)  and an upper portion integral with the base portion (see Fig below) defining a channel configured to receive the fixation rod (see Fig below, Fig 9a, channel for rod #60), the central bore communicating with a bottom of the receiver through a lower opening and extending upward through the channel to a top of the receiver (see Fig below),  the central bore including a guide and advancement structure (#27) adjacent a top of the receiver configured to mate with the closure and a lower support surface adjacent the lower opening (see Fig below); and 

    PNG
    media_image2.png
    689
    903
    media_image2.png
    Greyscale

a retainer (#2)  including a gap (#16, Fig 4) that bisects the retainer to two retainer parts (left and right halves of #2, Fig 4), the retainer parts configured for positioning within the central bore of the receiver prior to the capture portion of the shank (Fig 7a-8b), each of the retainer parts having an outer surface configured to engage the lower support surface of the receiver and an inner surface configured to capture and hold the capture portion of the shank within the central bore of the receiver so as to prevent the shank from exiting the receiver through the lower opening (Fig 8a-8b, Col 8 lines 26 to Col 9 lines 13), 
wherein the capture portion of the shank is configured for uploading into the central bore of the receiver through the lower opening (as seen in Fig 8b).
Regarding Claim 15, Sasing discloses further comprising an insert (#3, Fig 5a-5b) positionable within the central bore of the receiver (Fig 8a-8b) having an upper surface (#19) configured to receive the fixation rod (Fig 9a), a lower surface (#18) configured to transfer the downwardly-directed force applied by the closure to the upper outer curved surface of the capture portion to lock the assembly (Col 9 lines 25-45), and a central aperture (#21) configured to provide access to the drive socket for the drive tool (Fig 8a-8b). 
Regarding Claim 17, Sasing discloses the insert is configured to be top loaded into the receiver (Fig 4, insert #3 can be maneuvered such that it can be top loaded into the receiver and be partially located in the receiver). 
Regarding Claim 21, Sasing discloses the channel of the receiver further comprises an upwardly-open channel defined by interior surfaces of a pair of upright arms extending upwardly from the base portion of the receiver (see Fig below). 

    PNG
    media_image3.png
    525
    683
    media_image3.png
    Greyscale


Regarding Claim 22, Sasing discloses the guide and advancement structure of the central bore of the receiver further comprises a helically wound guide and advancement structure (threads #27). 
Regarding Claim 23, Sasing discloses further comprising the fixation rod (#60) and the closure (#5), wherein the closure is configured for positioning within the channel of the receiver above the fixation rod and in engagement with the guide and advancement structure to apply the downwardly-directed force towards a top of the fixation rod, so as to frictionally lock the shank in a fixed position relative to the receiver (Fig 9a-9b, Col 9 lines 30-45). 
Regarding Claim 24, Sasing discloses the upper outer curved surface of the capture portion is configured to receive the downwardly-directed force applied towards the top of the fixation rod by the closure to frictionally lock the shank relative to the receiver (Fig 9a-9b, Col 9 lines 30-45).

Sasing  discloses that the top surface appears to be planar and extending perpendicular to the longitudinal axis (see Fig 3a-3b above)  and Sasing discloses the retainer (#2) helps to retain the shank (Fig 3a, see Fig above) in the receiver (#4)(Col 9 lines 1-10) and is spherical in shape (Col 5 lines 55-62) to allow for polyaxial movement with respect to the receiver (Col 9 lines 10-13) but does not explicitly disclose the an upward-facing top surface is planar and perpendicular to the longitudinal axis, the shank including an axial bore centered about the longitudinal axis and extending distally from the drive 79949557.14Attorney Docket No. JAC023-673746U.S. Appl. No. 17/391,524 socket to a distal tip of the anchor portion and configured to receive the guide wire, when the shank is uploaded into the central bore through the lower opening, the at least two discrete retainer parts being configured to move at least partially away from each other and then to close toward each other to capture and hold the capture portion of the shank within the central bore of the receiver with the shank extending downward through the lower opening.

Jackson ‘136 discloses a similar shank (Fig 5-7) with an upper capture portion having an upwardly-opening drive socket (#44) configured to mate with the drive tool (paragraph 50), an upward-facing planar top surface (#38) perpendicular a the longitudinal axis of the shank (paragraph 48 where it is obvious that “substantially perpendicular” would encompass perpendicular) and surrounding the drive socket (Fig 1, 7), the shank including an axial bore (#49) centered about the longitudinal axis and extending distally from the drive socket to a distal tip of the anchor portion and configured to receive a guide wire (paragraph 51), the guide wire providing a guide for insertion of the shank into the vertebra (paragraph 51).
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify to top surface of Sasing to be a planar surface perpendicular to the longitudinal axis in view of Jackson ‘136 because this is a known configuration for a top surface that surrounds a drive socket. It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Sasing to include an axial bore configured to receive a guide wire in view of  Jackson ‘136 because the guide wire provides a guide for insertion of the shank into the vertebra.
Jackson ‘240 discloses a similar device with  a shank (#304) with a capture structure (#308), a receiver comprising a base portion defining a central bore centered about a vertical centerline axis and an upper portion integral with the base portion defining a channel configured to receive the fixation rod, the central bore communicating with a bottom of the receiver through a lower opening and extending upward through the channel to a top of the receiver, the central bore including a support surface adjacent the lower opening and a guide and advancement structure adjacent a top of the receiver configured to mate with the closure (see Fig below), and 

    PNG
    media_image4.png
    704
    1023
    media_image4.png
    Greyscale


a retainer (#312, Fig 29-31) having two gaps (near ref #386 and near ref #387 in Fig 30) such that the retainer comprises at least two discrete retainer parts (#360, #362)  configured for positioning within the central bore of the receiver prior to the capture portion of the shank (fig 33), each of the retainer parts having an outer surface configured to engage the support surface of the receiver (Fig 36) and an inner surface configured to capture and hold the capture portion of the shank within the central bore of the receiver (Fig 36) so as to prevent the shank from exiting the receiver through the lower opening (Fig 36), wherein the capture portion of the shank is configured for uploading into the central bore of the receiver through the lower opening (Fig 33-34), with the at least two discrete retainer parts being configured to move at least partially way from each other (Fig 33-34) and then to close toward each other (Fig 35-36) to capture and hold the capture portion of the shank within the central bore of the receiver with the shank extending downward through the lower opening (Fig 36, paragraph 129-131),  the retainer (#312) also retaining the shank (#304) to the receiver (#4) (paragraph 131, Figs 34-36) and also having a spherical outer surface (paragraph 124) that allows for polyaxial movement with respect to the receiver (paragraph 131).
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to replace/substitute the retainer and capture portion (of the shank), and support surface (of the receiver) of Sasing with the retainer and capture portion (of the shank), and support surface (of the receiver) of Jackson ‘240 such that the retainer is made up of two distinct retainer parts, because this provides a known alternative configuration to retain a shank that is bottom loaded onto a receiver and provide for polyaxial movement.   

Regarding Claim 16, Sasing as modified discloses after the capture portion of the shank and the insert are positioned in the central bore of the receiver, the planar top surface on the capture portion is configured to remain spaced apart from the lower surface of the insert so as to not directly receive the downwardly-directed force applied by the closure to lock the assembly (Sasing, Col 9 lines 25-45 lower surface #18 engages the upper outer curved surface #10 and not the top surface and as such the top surface is spaced from the lower surface). 
Regarding Claim 20,  Sasing as modified discloses  the drive socket further comprises an internal drive aperture with internal sidewalls extending downward from an opening at a top end of the capture portion to a lower tool abutment surface, and wherein the axial bore of the shank further comprises an upper opening at the lower tool abutment surface of the internal drive aperture (Col 5 lines 20-25 in Sasing where the drive socket is hexagonal, paragraph 50, Jackson ‘136 also has the drive socket as being hexagonal, and see Fig below, where with the modification of Jackson ‘136, see below where the drive socket and axial bore would have the configuration being claimed). 

    PNG
    media_image5.png
    613
    807
    media_image5.png
    Greyscale


Conclusion
See PTO 892 for art of cited interest showing other bone anchor assemblies. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773